Appendix A to OPERATING EXPENSES LIMITATION AGREEMENT As Amended 5/29/15 Separate Series of Hatteras Alternative Mutual Funds Trust Series and Class Operating Expense Limit Hatteras Alpha Hedged Strategies Fund – No Load 2.99% Hatteras Alpha Hedged Strategies Fund – Class A 3.49% Hatteras Alpha Hedged Strategies Fund – Class C 4.24% Hatteras Alpha Hedged Strategies Fund – Institutional Class 2.99% Hatteras Long/Short Equity Fund – Class A 2.99% Hatteras Long/Short Equity Fund – Institutional Class 2.49% Hatteras Long/Short Debt Fund – Class A 2.99% Hatteras Long/Short Debt Fund – Class C 3.74% Hatteras Long/Short Debt Fund – Institutional Class 2.49% Hatteras Hedged Strategies Fund – Institutional Class 2.25% Hatteras Managed Futures Strategies Fund – Class A 2.99% Hatteras Managed Futures Strategies Fund – Institutional Class 2.49% Hatteras Event Driven Fund – Class H 2.00% HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: Name: J. Michael Fields Title: Secretary HATTERAS FUNDS, LLC By: Name: J. Michael Fields Title: Chief Operating Officer
